DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1-6, 8 and 9 are amended.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0007735 to Gallup et al.
	Regarding claim 1, Gallup ‘735 discloses a hanger band arrangement 12/514 for supporting an electronic device 100 which includes a display screen on a front side of said electronic device on which movies, TV programs or other displays can be viewed which device cannot itself be set down on a surface to rest in an upright position for viewing said display screen (fig. 24); said hanger band arrangement comprising a single flexible strip 12 having one end 20 attachable to a backside of said electronic device away from said display screen substantially centered along the length of said electronic device so as to not block a user from viewing said any portion of said display screen (strap 12 is attachable to holder 514 which is attached to backside of a device - fig 24); said hanger band flexible strip 12 having an opposite end having a plurality of diverse attachment features 18.1/18.2/18.3/18.4 thereon each able to be connected to one of a diverse variety of preexisting supports so as to be able to hang said electronic device from one of said preexisting supports (para 0044, for example and fig 24), said electronic device thereby assuming an upright orientation to thereby enable viewing said display without the need to manually hold said electronic device to view said display, whereby said hanger band flexible strip and said attached electronic device can configured to be able to be hung on a number plurality of differing preexisting supports.
	Regarding claim 2, Gallup ‘735 discloses wherein one attachment feature of said plurality of attachment features comprises a hole 18.4 formed in said hanger band 12 adjacent to said opposite end of said hanger band.
	Regarding claim 3, Gallup ‘735 discloses wherein one or more of said preexisting supports (para 0044) are able to be passed into said hole 18.4 in said other end of said hanger band 12 (figs. 15-16) to thereby hang said electronic device from said one or more preexisting supports and assume an upright orientation so as to enable viewing of said display.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0007735 to Gallup et al.
	Concerning method claims 8 in view of the structure disclosed by Gallup ‘735, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
	Regarding claim 8, Gallup ‘735 discloses method of supporting an electronic device in an upstanding position, said electronic device 100 having a display screen able to display movies, TV shows, and other works and to take photos and videos and other images hands free wherein the shape of said electronic device is such that it cannot be self-supporting in an upright position when rested on a horizontal surface, comprising connecting one end of a single centered hanger band 12 to said electronic device 100 on a back side thereof (fig. 15 and 24) by passing said one end under (at 514 which is under the device 100) and connecting another end (at 18.4) of said hanger band 12 to a preexisting support so that said electronic device is able to be hung from said hanger band to thereby assume an upright positioning to enable proper viewing of said display screen on said front side of said electronic device (figs 15 and 24 and para 0044).  
	
	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0258602 to Amin.
	Concerning method claims 10-11 in view of the structure disclosed by Amin ‘602, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
	Regarding claim 10, Amin ‘602 discloses a method of supporting an electronic device in an upstanding position, said electronic device 14 having a display on a front side thereof, and wherein the shape of said electronic device is such that it cannot be self-supporting in an upright position when rested on a horizontal surface, comprising connecting one end of a hanger band 20 to a backside of said electronic device (Fig. 4 - the end of band is flush with the case that squeezes all sides of the device - noting that the band could be formed on any side of the case - para 0021) and connecting an opposite end of said hanger band to a preexisting support so that said electronic device is hung using said hanger band to thereby assume an upright positioning (fig. 14).
	Regarding claim 11, Amin ‘602 discloses a method of supporting an electronic device in an upstanding position, said electronic device 14 having a display screen able to display movies, TV shows, and other works, said electronic device including an internal camera with a timer control for selfie use for recording image content such as photos and videos wherein the surface of said electronic device cannot be self-supporting in an upright position when rested on a horizontal surface to prevent viewing said display screen, comprising connecting one end of a hanger band 16 to said electronic device 14 and connecting the other end of said hanger band to a preexisting support so that said electronic device is hung by said hanger band so as to assume an upright positioning to enable proper viewing of images on said display screen and proper positioning with the recording of said image content by said internal camera of said electronic device (Fig. 4 and 14 - the end of band is flush with the case that squeezes all sides of the device - noting that the band could be formed on any side of the case - para 0021).

Allowable Subject Matter
	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 9 is allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  note the amended claim language and/or the claim in its entirety.



Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-3 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding claims 10-11, applicant does not specifically argue the rejected limitations of claims 10 and 11.  The examiner is unsure as to which arguments against the Amin reference are specific to claims 10 and 11.  
	For example, applicant argues that the publication (of Amin) is abandoned and never issued.  The examiner submits that abandonment does not eliminate Amin as prior art.  Applicant argues that Amin was never introduced into the marketplace and is an impractical arrangement and method.  The examiner submits that Amin still reads on the limitations claimed in both claims 10 and 11.
	Applicant argues that Amin uses two straps and nether strap can be moved into the space between the rear wall of the case and the electronic device and frictionally engages.  The examiner submits that applicant is arguing limitations that are not claims in claims 10 or 11.  
	Claim 10 simply recites “…connecting one end of a hanger band to a backside of said electronic device and connecting an opposite end of said hanger band to a preexisting support...”  Amin teaches that the hanger is attached to the case that is attached to the backside of the device.  Therefore ,the straps are attached to the backside of the device via the case.  Noting that the device is not positively recited in the claim and the case is not recited in claim 10.
	Claim 11 simply recites “…connecting one end of a hanger band to said electronic device and connecting the other end of said hanger band to a preexisting support…”  Amin teaches that the hanger is attached to the case that is attached to the backside of the device.  Therefore ,the straps are attached to the backside of the device via the case.  Noting that the device is not positively recited in the claim and the case is not recited in claim 10.
	Applicant also argues a single strap positioned in the center of the device and case but this limitation is not in claims 10 or 11.  The examiner has addressed the arguments as best understood, noting that most arguments do not appear to be directed to claims 10 and 11.  The rejections of claims 10 and 11 under Amin are maintained.
	
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MONICA E MILLNER/Primary Examiner, Art Unit 3632